Citation Nr: 0903562	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  96-50 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity benefits under 
38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1955.  He died in May 1992.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.  The Board remanded the 
claims in June 1998 and June 2004.  In December 2005, the 
Board denied the claims.  The appellant appealed that 
determination to the Court of Appeals for Veterans Claims 
(CAVC), which ordered in January 2008 that the Board's 
decision be set aside and the matter remanded for further 
development.  

The appellant submitted additional medical evidence and 
argument in August 2008.  Her representative waived RO 
jurisdiction over this evidence.


FINDINGS OF FACT

1.  The veteran's death certificate indicates that he died in 
May 1992, from cardiopulmonary arrest due to ventricular 
fibrillation, myocardial infarction, and coronary artery 
disease.

2.  At the time of the veteran's death, service connection 
was in effect for narcolepsy, rated as 80 percent disabling, 
and post-operative excision of a lipoma, assigned a 
noncompensable rating.  A total disability rating based on 
individual unemployability was also in effect. 

3.  The credible medical evidence supports a finding that the 
veteran's treatment for his service-connected narcolepsy 
contributed substantially and materially to his death. 

4.  The grant of DIC under the provisions of 38 U.S.C.A. § 
1310 renders moot the appellant's claim of entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318.


CONCLUSIONS OF LAW

1.  The veteran's death was caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R.  §§ 3.102, 3.303, 3.312 (2008).

2.  The appellant's claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. §§ 
1318, 7104 (West 2002); 38 C.F.R. §§ 3.22, 20.101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the appellant pursuant to 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 
(2008).  As will be discussed below, the Board finds that 
service connection for the cause of the veteran's death is 
warranted; therefore, a full discussion of whether VA met 
these duties is not needed, as no prejudice can flow to the 
appellant from a full grant of benefits.



Service connection for Cause of Death

The appellant seeks service connection for the cause of the 
veteran's death.  The death certificate shows that the 
veteran died in May 1992.  The cause of death was listed as 
cardiopulmonary arrest due to ventricular fibrillation, 
myocardial infarction, and coronary artery disease.  At the 
time of his death, service connection was in effect for 
narcolepsy, rated at 80 percent disabling, and post-operative 
excision of a lipoma, rated noncompensably.  The veteran was 
also in receipt of a total disability rating based on 
individual unemployability.  

The appellant argues that the medication which the veteran 
was prescribed for narcolepsy put him at a higher risk for 
complications of heart disease, due in part to dosage 
problems.  Specifically, she indicated that the veteran's 
sleep attacks made it impossible for him take his medications 
at precisely the proper times, and that accordingly, it 
prevented him from adequately controlling his heart disease.  
She also argues that his narcolepsy prevented him from 
exercising properly, thought to be of significant importance 
in patients with heart disease.  

A claimant of dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to death.  See 38 
U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a 
veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  See 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Where the service-connected 
condition affects vital organs, as distinguished from 
muscular or skeletal functions, and is evaluated as 100 
percent disabling, debilitation may be assumed. 38 C.F.R. § 
3.312(c)(3).  Here, the disability at issue is narcolepsy, 
which is a neurological disorder of the brain, which is most 
certainly a vital organ.  Debilitation may also be assumed, 
given the veteran's 100 percent disability rating in effect 
at the time of his death.  The question at issue in the 
appeal, therefore, is whether the veteran's service-connected 
narcolepsy (including any effects associated with the 
medication he took for the disability) was debilitating to 
such a degree so as to render him materially less capable of 
resisting the effects of coronary artery disease, whereby 
ultimately contributing to his death by myocardial 
infarction.  

In support of her claim, the appellant submitted a list of 
the veteran's prescriptions in May 1992, which demonstrated 
that he was taking Ritalin at the time of his death.  The 
clinical records as early as March 1977 also demonstrate that 
he took this medication for his narcolepsy.  Indeed, an 
excerpt from the 1993 edition of the Physician's Desk 
Reference submitted by the appellant confirms that Ritalin 
was indicated for attention deficit disorders and narcolepsy.  
Thus, it is established that the veteran took this medication 
for his service-connected disability.  

The appellant also submitted an October 1992 opinion letter 
from the veteran's treating cardiologist.  He indicated that 
Ritalin is a stimulant and can precipitate ventricular 
arrhythmia, myocardial infarction, ventricular fibrillation, 
and cardiac arrest.  Likewise, the physician reported that 
Imipramine, an anti-depressant, has been associated with 
ventricular arrhythmia and could be associated with sudden 
cardiac death.  The cardiologist opined that it was 
"entirely reasonable" to believe that narcolepsy could 
cause one to over- or under- dose his medication, which 
certainly might increase his risk of arrhythmia, infarction, 
and death.  The physician also indicated that irregular heart 
rhythm or atrial fibrillation could certainly lead to other 
more dangerous conditions, such as myocardial infarction, 
ventricular fibrillation, or cardiac arrest.  Finally, the 
cardiologist stated that it was "entirely conceivable" that 
the veteran's service-connected narcolepsy had some effect on 
his ability to maintain and control his weight and 
hypertension, and that his inability to control these factors 
"certainly hastened" the atherosclerotic process leading to 
further myocardial infarction and death.

As the December 2005 Board decision correctly assessed, this 
opinion gathers little probative value under controlling case 
law, due to its equivocal nature.  The word "may" is 
entirely speculative and does not create an adequate nexus 
for the purposes of establishing service connection.  Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran may have been having some symptoms of 
multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); see also Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992) (evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicated that the 
alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
Therefore, while this opinion establishes the medical 
possibilities in patients with both narcolepsy and heart 
disease, a grant of benefits cannot be based on this alone.

In June 1998, the Board remanded the claim for further 
medical evidentiary development, particularly ordering that a 
cardiovascular specialist review the file,  offer an opinion 
based on that review, and provide a rationale for any 
conclusion reached.  As a result, a VA doctor offered an 
opinion in September 1999.  Unfortunately, as the appellant 
has correctly pointed out, the credentials of the physician 
who offered the opinion are unknown.  Additionally, while the 
opinion addressed some medical aspects of the claim, it 
failed to adequately address the contribution of the 
veteran's service-connected disability to his death, which 
was specifically included in the language of the Board's 
remand order.  While a conclusion was given, no rationale was 
offered.  Therefore, the September 1999 VA opinion sheds 
little light on the remaining issue at hand. 

After the Court's January 2008 remand order, the appellant, 
through her representative, submitted a private medical 
opinion which conformed to the standards set by the Board in 
its December 2005 remand.  Specifically, the physician 
provided his credentials as a Board-certified specialist in 
cardiology.  He also reviewed the critical pieces of 
information from the veteran's medical history, as delineated 
on the first page of his opinion.  He then reviewed the 
medical principles on which his opinion was based, including 
those pointed out by the private physician in October 1992.

In essence, the cardiologist found that the veteran's 
service-connected narcolepsy contributed materially and 
substantially to his death.  Of particular importance was 
that the veteran had been taking Ritalin for an extended 
period of time for his service-connected disability.  This is 
substantiated by the record.  See March 1977 private 
treatment record; see also May 1992 prescription report.  
While he stated that the stimulant was "not indicated" for 
treatment of narcolepsy, contrary to previous medical 
literature of record, he appears to have based this on the 
medical literature specifically regarding patients with risk 
factors for ischemic heart disease, like the veteran.  
Readily available prescription information confirms that 
persons with cardiac complications are at special risk.  In 
support of his finding, he referenced the veteran's treating 
emergency room physician who, in December 1991, admitted the 
veteran for possible myocardial infarction and noted on 
admission that he "planned on continuing all of his previous 
meds at this time except for the Ritalin which, of course, 
may exacerbate myocardial ischemia by increasing heart rate 
and its sympathomimetic affects."   The cardiologist added 
that in a multivariate analysis, narcolepsy itself is an 
independent risk factor for sudden cardiac death.  

In this opinion, the cardiologist applied medical principles 
from his experience and relevant studies specifically to the 
facts at hand, and he concluded that the chronic 
administration of Ritalin to the veteran for his service-
connected disability materially and substantially contributed 
to his death by myocardial infarction.  As such, it is 
considered highly credible.  Even if, presuming for the sake 
of argument that the September 1999 VA opinion was offered by 
a physician with adequate cardiovascular credentials, it does 
not change the fact that that physician failed to provide a 
rationale for his answer to the question posed regarding 
substantial or material contribution.  Without such 
rationale, the opinion is far less credible than the one 
recently submitted by the appellant.  In sum, the current 
credible medical evidence of record supports a finding that 
the veteran's treatment for his service-connected narcolepsy 
contributed materially to his death.  Service connection for 
the cause of death is granted.


DIC Benefits under 38 U.S.C.A. § 1318

The Court's January 2008 order directed the Board to properly 
decide the issue of whether the appellant was entitled to DIC 
benefits under 38 U.S.C.A. § 1318, specifically with respect 
to hypothetical entitlement.  While recognizing the authority 
of the Court, the Board will not reach the merits of this 
issue, as the grant of service connection for the cause of 
the veteran's death herein renders the issue moot.  
Entitlement under 38 C.F.R. § 1310 is the greater benefit and 
is granted in full.  No additional benefit (monetary or 
otherwise) can be gained under 38 C.F.R. § 1318, nor does any 
controversy remain.  Therefore, the appeal of this issue is 
dismissed. 
	






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

The appeal of the denial of entitlement to Dependency and 
Indemnity benefits under 38 U.S.C.A. § 1318 is dismissed as 
moot.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


